Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alfredo Villanueva on 09/10/2021.
The application has been amended as follows: 
1. An orthodontic treatment method, comprising: 
affixing a first dental bracket to a first anterior tooth on a first dental arch, the first dental bracket having a first archwire slot extending downwardly from a top surface of the first dental bracket to a first floor, the first archwire slot having a first depth measured from the top surface in a labial-lingual direction to the first floor, the first dental bracket further including a first ligating member, the first ligating member being slidable between an open position and a closed position, the first ligating member extending over the first archwire slot when in the closed position;
 affixing a second dental bracket to a second anterior tooth adjacent the first anterior tooth on the first dental arch, the second dental bracket having a second archwire slot extending downwardly from a top surface of the second dental bracket to a second floor, the second archwire slot having a second depth measured from the top surface in a labial-lingual direction to the second floor, the second depth being substantially equal to the first depth of the first archwire slot, the second dental bracket further including a second ligating member, the second ligating member being slidable between an open position and a closed position, the second ligating member extending over the second archwire slot when in the closed position; 
affixing a third dental bracket to a third anterior tooth adjacent the second anterior tooth on the first dental arch, the third dental bracket having a third archwire slot extending downwardly from a top surface of the third dental bracket to a third floor, the third archwire slot having a third depth measured from the top surface in a labial-lingual direction to the third floor, wherein the third depth of the third archwire slot is substantially equal to the first and 
affixing a fourth dental bracket to a fourth tooth, that is a posterior tooth, adjacent the third anterior tooth on the first dental arch, the fourth dental bracket having a fourth archwire slot extending downwardly from a top surface of the fourth dental bracket to a fourth floor, the fourth archwire slot having a fourth depth measured from the top surface in a labial-lingual direction to the fourth floor, 2 111329579.1 0066876-01325wherein the fourth depth of the fourth archwire slot is greater than the first, second, and third depths of the first, second, and third archwire slots, respectively, the fourth dental bracket further including a fourth ligating member, the fourth ligating member being slidable between an open position and a closed position, the fourth ligating member extending over the fourth archwire slot when in the closed position; 
affixing a fifth dental bracket to a fifth tooth adjacent the fourth tooth on the first dental arch, the fifth dental bracket having a fifth archwire slot extending downwardly from a top surface of the fifth dental bracket to a fifth floor, the fifth archwire slot having a fifth depth measured from the top surface in a labial-lingual direction to the fifth floor, wherein the fifth depth of the fifth archwire slot is substantially equal to the fourth depth of the fourth archwire slot, the fifth dental bracket further including a fifth ligating member, the fifth ligating member being slidable between an open position and a closed position, the fifth ligating member extending over the fifth archwire slot when in the closed position; 
and coupling the first, second, third, fourth, and fifth dental brackets using a first archwire extending through the first, second, third, 

7.  The orthodontic treatment method of claim 1, the method further comprising: decoupling the first archwire from the first, second, third, fourth, and fifth dental brackets; and coupling a finishing archwire to the first, second, third, fourth, and fifth dental brackets, the finishing archwire having a different labial-lingual dimension as compared to the first archwire, the finishing archwire extending through the first, second, third, fourth, and fifth archwire slots, wherein the first depth, second depth, and third depth in the labial-lingual direction of the first archwire slot, the second archwire slot, and the third archwire slot, respectively, ranges between 102% and 110% of the corresponding labial-lingual dimension of the finishing archwire, and wherein the fourth depth and fifth depth in the labial-lingual direction of the fourth archwire slot and the fifth archwire slot, respectively, ranges between 110% and 125% of the corresponding labial-lingual dimension of the finishing archwire. 

11. An orthodontic treatment system, comprising:
 a first dental bracket affixable to a first tooth on a first dental arch, the first dental bracket having a first archwire slot extending downwardly from a top surface of the first dental bracket to a first floor, the first archwire slot having a first depth measured from the top surface in a labial-lingual direction to the first floor, the first dental bracket further including a first ligating member, the first ligating member being slidable between an open position and a closed position, the first ligating  member extending over the first archwire slot when in the closed position; 
a second dental bracket affixable to a second tooth adjacent the first tooth on the first dental arch, the second dental bracket having a second archwire slot extending downwardly from a top surface of the second dental bracket to a second floor, the second archwire slot having a second depth measured from the top surface in a labial-lingual direction to the second floor, the second depth being substantially equal to the first depth of the first archwire slot, the second dental bracket further including a second ligating member, the second ligating member being slidable between an open position and a closed position, the second ligating  member extending over the second archwire slot when in the closed position; 
a third dental bracket affixable to a third tooth adjacent the second tooth on the first dental arch, the third dental bracket having a third archwire slot extending downwardly from a top surface of the third dental bracket to a third floor, the third archwire slot having a third depth measured from the top surface in a labial-lingual direction to the third floor, wherein the third depth of the third archwire slot is substantially equal to the first and second depths of the first and second archwire slots, respectively, the third dental bracket further including a third ligating member, the third ligating 
a fourth dental bracket affixable to a fourth tooth adjacent the third tooth on the first dental arch, the fourth dental bracket having a fourth archwire slot extending downwardly from a top surface of the fourth dental bracket to a fourth floor, the fourth archwire slot having a fourth depth measured from the top surface in a labial-lingual direction to the fourth floor, wherein the fourth depth of the fourth archwire slot is greater than the first, second, and third depths of the first, second, and third archwire slots, respectively, the fourth dental bracket 7 111329579.1 0066876-01325further including a fourth ligating member, the fourth ligating member being slidable between an open position and a closed position, the fourth ligating  member extending over the fourth archwire slot when in the closed position; 
a fifth dental bracket affixable to a fifth tooth adjacent the fourth tooth on the first dental arch, the fifth dental bracket having a fifth archwire slot extending downwardly from a top surface of the fifth dental bracket to a fifth floor, the fifth archwire slot having a fifth depth measured from the top surface in a labial-lingual direction to the fifth floor, wherein the fifth depth of the fifth archwire slot is substantially equal to the fourth depth of the fourth archwire slot, the fifth dental bracket further including a fifth ligating member, the fifth ligating member being slidable between an open position and a closed position, the fifth ligating member extending over the fifth archwire slot when in the closed position; 
and an archwire, dental bracket coupled to the archwire at a position corresponding to a first anterior tooth on the first dental arch, the second dental bracket coupled to the archwire at a position corresponding to a second anterior tooth adjacent the first anterior tooth on the first dental arch, the third dental bracket coupled to the archwire at a position corresponding to a third anterior tooth adjacent the second anterior tooth on the first dental arch, the fourth dental bracket coupled to the archwire at a position corresponding to a first posterior tooth adjacent the third anterior tooth on the first dental arch, and the fifth dental bracket coupled to the archwire at a position corresponding to a second posterior tooth adjacent the first posterior tooth on the first dental arch 
17. The orthodontic treatment system of claim 12 sixth depth in the labial-lingual direction of the sixth archwire slot ranges between 120% and 140% of the corresponding labial-lingual dimension of the finishing archwire.

Reasons for Allowance

Claims 1-3, 7-9, 11-13, 17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the benefit of the particular arrangement of self-ligating brackets on adjacent teeth of an arch with the depths of the slots as claimed providing for an increasing depth from anterior to posterior teeth which results in a practitioner being able to treat a wide array of patients without experimentation are found persuasive and supported by the disclosure as providing a benefit of detailing and aligning teeth earlier in the treatment process, which would thus reduce treatment time. As such the prior art of record fails to teach or render obvious methods of connecting by an archwire after affixing brackets to adjacent teeth with the slot depths as recite in claims 1 and 9 nor a system with a series of brackets with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        09/10/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772